Appellant files an able brief in support of his motion for rehearing and in the light of the snumerous authorities we have again reviewed the record. We regret we can not consider appellant's objections to the qualifications placed upon the bills of exception, no such objection having been made in the trial court, and we can not consider an effort to so attack the bills of exception in a motion for rehearing. We must treat such qualified bills as having been accepted in their present form by the appellant.
The purchaser of the liquor alleged to have been sold, swore positively that he bought from appellant a quart of white corn whisky for which he paid him $2.50. The State rested its case on the testimony of this witness. Appellant then took the stand and swore positively that he did not sell said witness on the occasion in question liquor of any kind. The State then introduced witness Artis who testified that he saw appellant and the alleged purchaser on the occasion in question and that one had a jar with some kind of liquor in it, and the other had money in his hand which he paid over. We again state that we can perceive no error in said witness being permitted to state that the liquor in the jar looked like whisky. There *Page 46 
was no plea of jeopardy presented upon the trial of the case, and this court can not now consider that question in connection with this case. We have carefully gone over the matters involved as presented by the various bills of exception and conclude that our former decision of the case was correct.
The motion for rehearing will be overruled.
Overruled.